Order, Supreme Court, New York County (Bonnie G. Wittner, J.), entered on or about April 16, 2009, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly applied the presumptive override for a prior felony sex crime conviction, and properly exercised its discretion in declining to grant a downward departure (see People v Judd, 29 AD3d 431 [2006], lv denied 7 NY3d 709 [2006]). Defendant, who, among other things, has twice been convicted of persistent sexual abuse (Penal Law § 130.53), has demonstrated an extremely high risk of recidivism, and his argument that the type of misconduct in which he habitually engages is not serious enough to warrant a level three designation is unpersuasive. Concur—Tom, J.P., Friedman, Catterson, Richter and Manzanet-Daniels, JJ.